ORDER

The Court having considered the favorable recommendations of the State Board of Law Examiners and the Character Committee for the Fifth Appellate Circuit of Maryland, the Memorandum in Support of the Board of Law Examiners’ Recommendation that Applicant R.C.S. be Admitted to the Bar of Maryland and the oral argument of the applicant’s counsel presented at a hearing held before this Court on February 2, 2012, it is this 6th day of February, 2012,
ORDERED, by the Court of Appeals of Maryland, that the favorable recommendations of the State Board of Law Exam*624iners and the Character Committee for the Fifth Appellate Circuit be, and they are hereby, accepted, and it is further
ORDERED, that the applicant, upon taking the oath prescribed by the statute, be admitted to the practice of law in this State.